48 F.3d 1224
33 U.S.P.Q.2d 2024
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.GOLD SEAL, INC., Appellee,v.THE SCENT SHOP, INC., A Texas Corporation, Appellant.The Scent Shop, Inc., Appellant,v.Gold Seal, Inc., Appellee.
No. 94-2534.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 23, 1995.Filed:  Mar. 6, 1995.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In this trademark infringement action, The Scent Shop, Inc., appeals the District Court's1 grant of summary judgment to Gold Seal, Inc. See Gold Seal, Inc. v. Scent Shop, Inc., 851 F. Supp. 1283 (E.D. Ark. 1994).  Having reviewed the record and the parties' arguments, we conclude the District Court correctly determined in its thorough and detailed order that The Scent Shop failed to proffer sufficient evidence to demonstrate a likelihood of confusion between its mark and Gold Seal's.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas